Citation Nr: 1134033	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-26 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for congestive heart failure, to include as secondary to service-connected hypertension, diabetes mellitus, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which denied the above claim.

This matter was previously before the Board in December 2009 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and, therefore, exposure to herbicides including Agent Orange is presumed.

2.  The Veteran's congestive heart failure was at least as likely as not caused or aggravated by his service-connected hypertension, diabetes mellitus, and PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for congestive heart failure have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e), 3.310(a) (2006, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  

In the decision below, the Board grants the Veteran's claim of entitlement to service connection for congestive heart failure.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for cardiovascular-renal disease may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board notes that during the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the United States Court of Appeals for Veterans Claims (Court) in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice prior to the amendment.  Given these substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the claimant.

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military service, certain diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for additional conditions, to include ischemic heart disease.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he currently has congestive heart failure that is etiologically related to and aggravated by his service-connected diabetes mellitus and PTSD.

The Veteran's service treatment records are negative of any symptoms associated with congestive heart failure.  Both his September 1965 induction report of medical examination and his January 1968 separation report of medical examination show that clinical evaluation of the heart and vascular system was normal.

Subsequent to service, the July 2002 VA medical record from a C. L. S., C.F.N.P., and J. S., M.D., shows that the Veteran was said to have been diagnosed with diabetes mellitus with cardiovascular complications that were directly due to the diabetes mellitus.  It was indicated that the Veteran had episodes of congestive heart failure that were related to his diabetes.

A VA examination report dated in January 2004 shows that the Veteran was diagnosed with a history of congestive heart failure.  The examiner noted that congestive heart failure was most often caused by pre-existing under treated hypertension.

A VA examination report dated in September 2004 shows that a history of congestive heart failure since 2001 was indicated.  The diagnosis included a notation that congestive heart failure predated diabetes.

The August 2006 VA medical record from C. L. S., C.F.N.P., shows that the Veteran's diabetes was said to significantly complicate his cardiac status and affected his current problems with congestive heart failure.  

A VA examination dated in February 2010 shows that the Veteran's entire claims file was reviewed in conjunction with the examination of the Veteran.  The examiner indicated that the onset of congestive heart failure was in 2000.  He had hypertension since 1983.  He would take medication for his symptoms.  He had shortness of breath with rest and with activity, as well as, lower extremity edema. 
He would see his primary care provider every three to four months for his heart failure, and his cardiologist every three to six months.  Following examination of the Veteran, the diagnosis was congestive heart failure.

The examiner indicated that in reviewing the service treatment records, there was no diagnosis of congestive heart failure while in service. Therefore, the congestive heart failure was not related to his time in service.  However, the Veteran did have essential hypertension that had been documented as being severe for which he is service connected for, and had been present since 1983, approximately 17 years prior to his diagnosis of congestive heart failure.  Therefore, the examiner opined  that the hypertension at least as likely as not caused or aggravated the congestive heart failure.  The examiner added that he was not aware of any mechanism of rating the percentage of disability which was attributable to the aggravation.  The examiner also opined that the congestive heart failure was not caused by or aggravated by the diabetes or PTSD as neither diabetes nor PTSD caused heart failure.

In an addendum dated later in February 2010, the same examiner added that on further review of the claims file, there was evidence of renal insufficiency which was probably the direct result of his diabetes, and in any presence of renal insufficiency it can worsen or aggravate hypertension.  The examiner concluded that the diabetes at least as likely as not aggravated the congestive heart failure.  The examiner added that the PTSD at least as likely as not had aggravated the congestive heart failure as there has been studies where PTSD caused or aggravates hypertension which could lead to worsening in heart failure.

An additional addendum to the prior VA examination report, dated in February 2010, shows that the examiner could not apportion contribution of two separate service connected conditions to worsening of a non-service-connected one.  The examiner had not provided estimated metabolic equivalents (METS) as requested. It was now estimated that the METS were about three.  The fact that the examination did not show overt signs of congestive heart failure would seem to indicate that this was not the cause of his predominant symptoms.  Either his atrial fibrillation, right heart failure, or severe hypertension would probably be the main cause of his symptoms.

A VA echocardiogram dated in April 2010 shows that the Veteran had indications of congestive heart failure.

As noted above, the Veteran is currently service-connected for hypertension, diabetes mellitus, and PTSD.  The VA examiner in February 2010 concluded that hypertension at least as likely as not caused or aggravated the congestive heart failure.  In the subsequent addendum, the VA examiner concluded that the diabetes and PTSD also at least as likely as not aggravated the congestive heart failure.  

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists, and that the current disability was aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2010); Allen, 7 Vet. App. at 439.  While the competent medical evidence of record did not establish that the hypertension, diabetes mellitus, and PTSD caused the hypertension, it does establish the likelihood that the congestive heart failure was aggravated by the service-connected hypertension, diabetes mellitus, and PTSD.

The Board finds that the evidence supports the claim for service connection for congestive heart failure because the medical evidence establishes a link between the service-connected hypertension, diabetes mellitus, and PTSD, and the Veteran's current congestive heart failure.  There is no medical evidence of record to refute these opinions.

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the medical opinion evidence addressing secondary service connection supports the Veteran's claim, service connection is warranted.  In this regard, the Board points out that Courts have cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

As noted above, during the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310, which places a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  However, as the Veteran's claim was pending before the regulatory change was made, the Board has applied the version of 38 C.F.R. § 3.310 in effect before the change, which does not require establishing a pre-aggravation baseline level of disability and which favors the Veteran.

Also, as noted above, during the pendency of this appeal, ischemic heart disease was added as a disability for which presumptive service connection is available following exposure to herbicides in Vietnam.  As it is not clear by the evidence of record whether the Veteran's current congestive heart failure is a manifestation of ischemic heart disease, additional development would be required prior to adjudication of this matter on this theory of entitlement.  However, as secondary service connection for congestive heart failure is being granted under the version of 38 C.F.R. § 3.310 in effect prior to September 7, 2006, a full grant of the benefit sought on appeal is being implemented, and the need for additional development is rendered moot.

In sum, the Board finds that the Veteran's congestive heart failure is aggravated by his service-connected hypertension, diabetes mellitus, and PTSD, and that no deduction should be made.  Accordingly, resolving any doubt in the Veteran's favor, the evidence supports the claim for service connection for congestive heart failure.


ORDER

Service connection for congestive heart failure is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


